892 F.2d 74
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PEOPLES FEDERAL SAVINGS AND LOAN ASSOCIATION, Plaintiff-Appellant,v.UNITED BANK, Defendant-Appellee.
No. 88-2532.
United States Court of Appeals, Fourth Circuit.
Argued:  June 7, 1989.Decided:  Dec. 8, 1989.

Robert Wightman Dibble, Jr.  (Jane W. Trinkley, McNair Law Firm, P.A.;   Michael W. Battle, H. Franklin Burroughs, Lovelack & Battle, P.A., on brief), for appellant.
Fred Rahal, Jr.  (Chapel, Wilkinson, Riggs & Abney, on brief);  Saunders M. Bridges (Bridges & Orr, on brief), for appellee.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The plaintiff/appellant, Peoples Federal Savings and Loan Association, appeals from the grant of summary judgment for the defendant/appellee, United Bank.   We affirm.


2
A construction loan agreement was negotiated by the plaintiff with the Myrtle Beach Retirement Group, Inc. for the development of a condominium project located at Myrtle Beach, South Carolina.   The loan was secured by, among other things, an "irrevocable" letter of credit issued by the defendant in the amount of $320,000, which required that certain documentation be submitted with the sight draft in order for plaintiff to draw the money.   Plaintiff delivered its sight draft and documentation to defendant prior to the letter of credit's expiration date of December 31, 1985.   However, defendant refused to honor the sight draft because it found the documentation was not in accordance with the requirements set forth in the letter of credit.   Plaintiff thereupon brought this action to recover the face amount of the letter of credit.   Motions for summary judgment were filed by both parties and the motion of the defendant was granted.   The plaintiff contends on appeal that the documents submitted complied with the terms and conditions of the letter of credit.


3
After consideration of the record, briefs, and oral arguments, we affirm the judgment of the district court on the opinion of the district court.   Peoples Federal Savings and Loan Association v. United Bank, CA No. 4:87-1183-2 (D.S.C. April 1, 1988).


4
AFFIRMED.